Case 1:20-cv-05596-PGG Document 1-6 Filed 07/20/20 Page 1 of 2




                         EXHIBIT F
                           Case 1:20-cv-05596-PGG Document 1-6 Filed 07/20/20 Page 2 of 2
Lowe & Associates, P.C. Mail - Fwd: A Zine Called Mike; a YA novel                                                             5/31/20, 8*09 PM




                                                                                Aleksandra Hilvert <aleksandra@lowelaw.com>



 Fwd: A Zine Called Mike; a YA novel
 Aimee Condayan <aimee.condayan@gmail.com>                                                             Fri, May 29, 2020 at 12:50 PM
 To: Aleks Hilvert <aleksandra@lowelaw.com>

    Here's Sarah's first rejection with some vague feedback, willingness to read a revision.

    ---------- Forwarded message ---------
    From: Sarah LaPolla <sarah@bradfordlit.com>
    Date: Thu, Mar 6, 2014 at 4:26 PM
    Subject: Re: A Zine Called Mike; a YA novel
    To: Aimee Condayan <aimee.condayan@gmail.com>


    Dear Aimee,

    Thanks so much for your patience with me in getting back to you on this. As I mentioned in my original response, I
    really like the voice here and I love the concept. However, I found I had a harder time getting into the story itself. For
    me, this novel begins when Beth Ann finds the mixtapes. I felt like it took me a little too long to get to that point, and I
    think the backstory of Mr. Vitale's significance could be woven into the story so that both are being presented to the
    reader simultaneously. With that said, I will have to pass. However, I'd be happy to see a revision with a focus on
    pacing and plot development, should you choose to do so.

    Thanks again for the chance to consider your work, and I wish you the best of luck with this project.

    Sarah


    Sarah LaPolla
    Literary Agent
    Bradford Literary Agency
    sarah@bradfordlit.com



    [Quoted text hidden]



    --
    Aimee C.




https://mail.google.com/mail/u/2?ik=72f13be115&view=pt&search=…msg-f%3A1668055640851550696&simpl=msg-f%3A1668055640851550696        Page 1 of 1
